C. A. 2d Cir. Certiorari granted limited to Question 1 presented by the petition which reads as follows:
“Does an individual violate Section 33 of Title 35, United States Code, by representing that he is qualified to prepare applications for patent, when the individual is not registered with the Patent Office?
“(a) Did the Court of Appeals for the Second Circuit err in its opinion that the provisions of Section 33 of Title 35, United States Code, are clear, and not ambiguous as determined by the United States Court of Appeals for the District of Columbia Circuit in Hull v. United States, 390 P. 2d 462 (D. C. Cir. 1968), thus creating a conflict within the Circuits?
“(b) Does the word ‘qualified’ as used in Section 33 of Title 35, United States Code, mean skill or ‘know-how’ in performing the service or does it mean legal and actual authority from the Patent Office to perform a particular function?”